Citation Nr: 0324004	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-28 794A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for onchomycosis of the 
feet. 

2.  Entitlement to service connection for pronate syndrome of 
the feet.  

3.  Entitlement to service connection for superficial 
varicosities of the lower legs. 

4.  Entitlement to a separate compensable evaluation for 
disfigurement, intercostal nerve paralysis, costochondritis 
and partial removal of an organ. 

5.  Entitlement to an increased rating for post thoracotomy 
pain syndrome due to surgical trauma to the intercostal nerve 
(formerly rated as thoracic nerve paralysis), currently 
evaluated as 20 percent disabling. 

6.  Entitlement to an increased rating for serofibrinous 
pleurisy, also claimed as partial removal of an organ (lung) 
with costochondritis, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for residual scarring 
from a thoracotomy of the left chest, currently rated as 10 
percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The case 
was remanded for additional development in March 1999, and 
the requested development has been substantially 
accomplished. 

The Board notes that following the March 1999 remand, 
entitlement to a separate compensable (10 percent) rating for 
chest tube scars was granted.  As such, this issue, which was 
listed as one of the issues on appeal at the time of the 
March 1999 remand, has been rendered moot, and will not be 
addressed in the decision below.  The veteran is service 
connected for latissimus dorsi muscle atrophy (non dominant), 
rated 30 percent disabling, and currently his disabilities 
due to his service-connected thoracic problems result in a 60 
percent combined rating.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 



2.  There is no competent medical evidence of record linking 
a current disability associated with onychomycosis of the 
feet, pronate syndrome of the feet or superficial 
varicosities of the lower legs to inservice symptomatology or 
pathology.  

3.  There is no evidence of any separate disability due to 
disfigurement, intercostal nerve paralysis, costochondritis 
or partial removal of an organ that is not contemplated in a 
service-connected disability rating currently assigned or 
that warrants a separate disability rating. 

4.  The service-connected disability does not involve 
complete neurologic paralysis such that the veteran is not 
able to raise his major arm above the shoulder level; winged 
scapula deformity is also not shown.  

5.  The most recent pulmonary function testing revealed FVC 
to 80 percent of the predicted value, FEV1 to 81 percent of 
its predicted value, and FEV1/FEVC to 86 percent of its 
predicted value; after bronchodilation, FVC was to 76 percent 
of its predicted value, FEV1 to 81 percent of its predicated 
value and FEV1/FVC to 90 percent of its predicted value; DLCO 
was to 66 percent of its predicted value.   

6.  The service-connected scarring from a thoracotomy of the 
left chest is manifested by tenderness and pain; scarring 
that is deep or causes limited motion does not exceed 77 
square cm and there is no functional impairment due to 
thoracic scarring that warrants additional compensation. 

7.  There are no extraordinary factors associated with the 
service-connected disabilities  addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.




CONCLUSIONS OF LAW

1.  Onychomycosis of the feet was not incurred in or 
aggravated by service. 8 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  Pronate syndrome of the feet was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  

3.  Superficial varicosities of the lower legs were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

4.  The criteria for entitlement to a separate compensable 
evaluation for disfigurement, intercostal nerve paralysis, 
costochondritis or partial removal of an organ are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 
4.14, 4.55 (2002).  

5.  The criteria for a rating in excess of 20 percent for 
post thoracotomy pain syndrome due to surgical trauma to the 
intercostal nerve are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, Diagnostic 
Code (DC) 8519 (2002).  

6.  The criteria for a rating in excess of 10 percent for 
serofibrinous pleurisy, also claimed as partial removal of an 
organ (lung) with costochondritis, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, 
DC 6845 (2002).  

7.  The criteria for a rating in excess of 10 percent for 
residual scarring from a thoracotomy of the left chest are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.118, DC 7804, 7805, (effective prior to and 
as of August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (hereinafter Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA.  In this case, the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by multiple rating decisions and 
statements of the case, a March 2003 supplemental statement 
of the case, and a February 2002 letter informing the veteran 
of the VCAA.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA and private 
medical evidence dated through January 2003, has been 
obtained by the Board, and there is no specific reference to 
any other pertinent records that need to be obtained.  The 
Board notes that the February 2002 letter notified the 
veteran of the provisions of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claims.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As such, the Board 
finds that the development requirements of the VCAA have also 
been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Factual and Procedural Background

The veteran's case involves some degree of factual and 
procedural complexity.  A thoracotomy was performed during 
service, and the veteran received a medical separation from 
service due to chronic left post-thoracotomy pain, recurrent 
pleural effusions, and a left pleural granuloma secondary to 
dormant histoplasmosis.  The first disability for which 
service connection was granted, at a rating of 10 percent by 
a January 1986 rating decision, was characterized as 
serofibrinous pleurisy with left chest pain.  Thereafter, a 
November 1988 rating decision granted service connection for 
residual scarring from the thoracotomy at a disability rating 
of ten percent.   

A December 1992 rating decision granted service connection 
for a third disability, listed as post thoracotomy pain 
syndrome due to surgical trauma to the intercostal nerve as 
secondary to serofibrinous pleurisy.  A 10 percent rating was 
assigned for this disability by analogy to DC 8519 (paralysis 
of the long thoracic nerve) effective from November 27, 1989.  
The 10 percent ratings for the three service-connected 
disabilities were continued by a September 1993 Board 
decision.  An August 1995 rating decision granted an earlier 
effective date of December 4, 1985, for the 10 percent rating 
for post thoracotomy pain syndrome.  Following a March 1999 
Board remand, a September 2000 rating decision increased the 
rating for the disability rated under DC 8519 to 20 percent, 
and recharacterized this disability as thoracic nerve 
paralysis.  This rating decision also assigned separate 10 
percent ratings for three disabilities the RO concluded were 
secondary to thoracic nerve paralysis:  Latissimus dorsi 
muscle atrophy (20 percent under DC 5203-5302); 
costochondritis (10 percent by analogy to DC 5297); and chest 
tube scars (10 percent under DC 7819-7804).  

The RO completed an April 2002 rating decision proposing to 
evaluate the latissimus dorsi muscle atrophy and thoracic 
nerve paralysis as a single disability rated as 20 percent 
disabling.  This decision also proposed to rate 
costochondritis and serofibrinous pleurisy as a single 
disability at 10 percent disabling.  Finally, the April 2002 
rating decision proposed to reduce the rating for chest tube 
scars to 0 percent disabling.  The veteran was notified of 
these proposals by letter dated May 3, 2002.  However, by 
March 2003 rating decision, it was concluded that the 
separate rating for latissimus dorsi muscle atrophy should be 
continued, and the 20 percent rating for this disability was 
increased to 30 percent under DC 5302.  This rating decision 
also recharacterized the disability rated by analogy to 8519 
as post thoracotomy pain syndrome due to surgical trauma to 
the intercostal nerve, and increased the rating for this 
disability to 20 percent.  In addition, this decision 
concluded that the 10 percent rating for chest tube scars 
should be continued.  The proposal to rate costochondritis 
and serofibrinous pleurisy as a single disability at 10 
percent disabling was effectuated by the March 2003 rating 
decision.  Also, partial removal of an organ (lung) was added 
to this service-connected disability.  


III.  Legal Criteria/Analysis


SERVICE CONNECTION CLAIMS 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). 

The service medical records, although including an isolated 
reference in January 1984 to bilateral plantar fasciitis and 
an orthotics prescription, contain no evidence of any chronic 
disability associated with onychomycosis of the feet, pronate 
syndrome of the feet or superficial varicosities of the lower 
legs.  Moreover, the post-service evidence does not reveal any 
competent medical evidence linking a current disability 
associated with the disorders for which service-connection is 
desired and in-service symptomatology or pathology.  
Continuity of treatment associated with these conditions from 
service to the present time is also not demonstrated.  

While the Board has carefully considered the arguments 
submitted by the veteran asserting that onychomycosis of the 
feet, pronate syndrome of the feet and superficial 
varicosities of the lower legs were incurred in service, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In short, given the 
essentially silent service medical records, lack of evidence 
of continuity of treatment, and the lack of any competent 
evidence linking any of the claimed conditions to service, the 
Board must find the "negative" evidence to outweigh the 
"positive."  As such, the claims for service connection for 
onychomycosis of the feet, pronate syndrome of the feet and 
superficial varicosities of the lower legs must be denied.  
Gilbert, 1 Vet. App. at 49.   


SEPARATE RATINGS 

The Court has held that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993); 38 C.F.R. § 4.14. 

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  
38 C.F.R. § 4.55.  

Addressing first entitlement to a separate rating for 
"disfigurement," as discussed below, any disability 
associated with residual thoracic scarring, or 
"disfigurement," is reflected in the ten percent rating 
currently assigned under DCs 7804, 7805.  In addition, a 10 
percent rating is also currently in effect for chest tube 
scarring under DC 7804.  In short therefore, to assign a 
separate rating for "disfigurement" would thus be 
tantamount to overcompensating the veteran given the ratings 
currently assigned for the surgical scarring/disfigurement.  
See Brady, 4 Vet. App. at 203, 206 (1993); 38 C.F.R. § 4.14. 

With regard to intercostal nerve paralysis, the VA Schedule 
for Rating Disabilities does not include a diagnostic code 
that specifically addresses disability affecting the 
intercostal nerve.  Thus, the RO has evaluated the disability 
associated with paralysis of the intercostal nerve as 
analogous to that involving the long thoracic nerve under DC 
8519.  The Board is in agreement with this selection by the 
RO, as the functions affected by the condition of the two 
nerves in question (movement of the arm and shoulder) are the 
same.  In addition, a review of the nerves listed under 
38 C.F.R. § 4.124a leads the Board to conclude that the 
closest anatomical location to the intercostal nerve is the 
long thoracic.  Finally, the symptomatology involved with 
paralysis of both nerves, such as numbness and weakness, is 
analogous.  See Lendenmann, 3 Vet. App. at 345, 350-51 
(1992).  Thus, the Board concludes that to the extent that a 
separate (20) percent rating is assigned for disability 
affecting the long thoracic nerve under DC 8519, an 
additional separate rating for intercostal nerve paralysis 
under any other potentially applicable code is not warranted 
as it would violate the principle against pyramiding.  See 
Brady, 4 Vet. App. at 203, 206 (1993); 38 C.F.R. § 4.14.

As for separate ratings for partial removal of an organ (the 
lung), and costochondritis, the Board is also in agreement 
with the decision of the RO to include the disability 
associated with these conditions in the rating current 
assigned for serofibrinous pleurisy under DC 6845.  Clearly, 
any pulmonary dysfunction resulting from a partial lung 
resection would be reflected by the pulmonary function 
testing, the results from which form the basis for the 
disability ratings assigned under DC 6845.  Similarly, any 
objective manifestation of disability due to costochondritis, 
which is chest wall pain, would also be reflected in a loss 
of pulmonary functioning as measured by pulmonary function 
testing.  Thus, assigning separate ratings for 
costochondritis or the partial loss of the lung would violate 
the principles against pyramiding.  See Brady, 4 Vet. App. at 
203, 206 (1993); 38 C.F.R. § 4.14. 

Finally, the Board notes that the RO completed a rating 
decision in April 2002 informing the veteran of the proposal 
to terminate the separate rating for costochondritis.  Thus, 
the actions of the RO were in compliance with the provisions 
of 38 C.F.R. § 3.105(e), and the rating reduction was 
accomplished in a proper fashion.  

INCREASED RATING CLAIMS 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

INTERCOSTAL NERVE PARALYSIS 

A 30 percent rating under 38 C.F.R. § 4.124a, DC 8519 
requires complete paralysis of the long thoracic nerve 
resulting in the inability to raise the major arm above 
shoulder level or a winged scapula deformity.  Examining the 
most recent pertinent clinical evidence, which is the most 
probative evidence to consider in adjudicating a claim for an 
increased rating, Francisco v. Brown, 7 Vet. App. 55 (1994), 
findings from a May 2000 VA neurological examination included 
numbness in the anterior chest wall on the inferior portion 
of the thoracotomy scar.  There was no numbness associated 
with the scar posteriorly.  Atrophy of the portion of the 
latissimus dorsi that was below the level of the scar was 
noted, as was hypersensitivity to the area above the scar, 
roughly corresponding to the intercostal nerve.  The veteran 
had painful motion of the left (minor) shoulder due to 
traction from the scar, but there was no significant loss of 
motion despite the pain.  

Applying the pertinent legal criteria to the facts above, in 
order to warrant a rating in excess of 20 percent under DC 
8519, there must be complete paralysis of the long thoracic 
nerve resulting in the inability to raise the major arm above 
the shoulder level or a winged scapula deformity.  The 
service-connected disability in the instant case affects the 
minor arm, for which a rating in excess of 20 percent cannot 
be assigned under DC 8519.  Nevertheless, the Board has also 
considered whether the veteran might be entitled to increased 
compensation on an extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to this disorder is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, while the left 
shoulder was painful with motion, the examiner nonetheless 
indicated in May 2000 that there was no significant loss of 
motion.  
 
PLEURISY

The criteria for rating pleurisy (Chronic pleural effusion or 
fibrosis, DC 6843) provide that an FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1 to FVC (FEV-1/FVC) 
less than 40 percent, or; DLCO by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/ kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  An FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted warrants a 30 percent rating.  Finally, an 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted 
warrants a 10 percent rating.  38 C.F.R. § 4.97, DC 6845.  
The Board notes that these are the only criteria applicable 
to the veteran's claim, as they became effective from October 
7, 1996, and the veteran's claim was received after this date 
in November 1996. 

The provisions of 38 C.F.R. § 4.96(a) provide that ratings 
under Diagnostic Codes (CDs) 6600 through 6817 and DCs 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under DCs 6819 
and 6820 will not be combined with each other or with DCs 
6600 through 6817 or DCs 6822 through 6847.  A single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Applying the pertinent legal criteria to the most probative 
evidence of record, pulmonary function testing conducted in 
May 2000 yielded the following results:  FVC to 80 percent of 
the predicted value, FEV1 to 81 percent of its predicted 
value, and FEV1/FEVC to 86 percent of its predicted value; 
after bronchodilation, FVC was to 76 percent of its predicted 
value, FEV1 to 81 percent of its predicted value and FEV1/FVC 
to 90 percent of its predicted value; DLCO was to 66 percent 
of its predicated value.  As indicated above, a 30 percent 
rating under DC 6845 requires FEV-1 of 56 to 70 percent 
predicted of its predicted value; FEV-1/FVC of 56 to 70 
percent of its predicted value; or DLCO (SB) to 56 to 65 
percent of its predicted value.  Clearly, the most recent 
pulmonary function findings do not warrant entitlement to a 
rating in excess of 10 percent under DC 6845.  There is 
otherwise no other objective clinical evidence indicating 
that a rating in excess of 10 percent for serofibrinous 
pleurisy is warranted on an "extraschedular" basis pursuant 
to 38 C.F.R. § 3.321(b)(1).  

THORACIC SCARRING 

A disability evaluation in excess of 10 percent may have been 
assigned under the "old" DC 7805, which evaluated scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, DC 7805 (2001).  The highest assignable 
rating for a skin disability under 38 C.F.R. § 4.118, DC 7804 
(2001) was 10 percent. 

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran' appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under DCs 7801 to 7805 as follows:

DC 7801 pertaining to scars, other than head, face, or neck, 
that are deep or that cause limited motion:  Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating; area or areas exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent rating; 
and area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.

DC 7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion:  
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.

DC 7803, scars, superficial, unstable warrant a 10 percent 
rating.

DC 7804, scars, superficial, painful on examination warrant a 
10 percent rating.

DC 7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Applying these criteria to the most recent clinical evidence 
of record, a January 2003 VA "Scars" examination indicated 
the thoracotomy scar was about 35 cm by 1.5 cm at its widest 
point.  There was tenderness and sensitivity along the nipple 
area.  There was no atrophy to this region, but there was 
some elevation of the scar below the scare area which 
"catches" when the veteran takes a deep breath.  The scar 
was not unstable or superficial.  There was an elevation of 
the muscle mass below the thoracotomy scar and a slight 
elevation of the skin above the thoracotomy area.  Some 
tissue loss accompanied the scarring.  There was no keloid 
formation or edema, and the scarring was described as being 
slightly pale in color.  The veteran reported some coloration 
and patchy redness on the left shoulder when exercising.  

Also noted upon examination in January 2003 was inflexibility 
of the skin, with range of motion of the left shoulder 
measured to 115 degrees of flexion with complaints of pain at 
100 degrees; abduction was to 135 degrees with pain at 120 
degrees.  (180 degrees is full flexion and abduction under 
38 C.F.R. § 4.71a, Plate I).  There was full internal and 
external rotation of the left shoulder, but with pain and 
spasm.  The right shoulder was slightly lower than the left.  

With regard to increased compensation under the "old" 
criteria, the 10 percent rating currently assigned was the 
highest rating for tender and painful scarring upon objective 
demonstration under the "old" DC 7804.  Thus, while the 
thoracic scarring clearly involves tenderness and pain, a 
rating in excess of 10 percent for this symptomatology could 
not be granted under the "old" DC 7804.  Increased 
compensation under the "old" criteria could be assigned 
under DC 7805 for "limitation of function of the part 
affected."  While the scarring clearly results in some 
limitation of motion of the veteran's minor arm, it would not 
be compensable at a disability rating in excess of 10 percent 
under any potentially applicable diagnostic code, to include 
DCs 5200 to 5203 (the shoulder and arm).  Thus, entitlement 
to increased compensation under the "old" criteria is not 
warranted. 

As for increased compensation under the revised criteria, 
conceding that some of the thoracic scarring is "deep" or 
causes "limited motion," a rating in excess of 10 percent 
under DC 7801 requires such scarring of 12 square inches (77 
sq. cm.).  The scarring as described upon January 2003 
examination, and color photographs received in February 2003, 
does not demonstrate 77 sq cm of deep scarring or scarring 
that causes limited motion.  Thus, increased compensation 
under the revised criteria codified at DC 7801 is not 
warranted.  If the scarring is considered "superficial," no 
more than 10 percent may be assigned under the revised DC 
7802.  Again, the revised DC 7805 provides for compensation 
for limitation of functioning, and for the reasons stated 
above, the Board does not find sufficient evidence of loss of 
motion or other loss of functioning to warrant a rating in 
excess of 10 percent under this diagnostic code.  Finally, 
there is no objective of evidence of any disability 
associated with the thoracic scarring that would warrant 
increased compensation on an extraschedular basis.  

In conclusion, the Board notes that in denying the veteran's 
claims for separate or increased ratings, it has carefully 
considered the voluminous argument supplied by the veteran.  
In short however, the objective "negative" clinical 
findings described above are of greater probative value than 
that of the veteran's assertions.  See Francisco, 7 Vet. App. 
at 55 (1994); Espiritu, 2 Vet. App. at 492, 495.  As such, 
the veteran's claims must be denied.  Gilbert, 1 Vet. App. at 
49. 











							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for onychomycosis of the 
feet is denied.  

Entitlement to service connection for pronate syndrome of the 
feet is denied. 

Entitlement to service connection for superficial 
varicosities of the lower legs is denied. 

Entitlement to a separate compensable evaluation for 
disfigurement, intercostal nerve paralysis, costochondritis 
or partial removal of an organ is denied.  

Entitlement to a rating in excess of 20 percent for post 
thoracotomy pain syndrome due to surgical trauma to the 
intercostal nerve (formerly rated as thoracic nerve 
paralysis) is denied.  

Entitlement to a rating in excess of 10 percent for 
serofibrinous pleurisy, also claimed as partial removal of an 
organ (lung) with costochondritis, is denied. 
 
Entitlement to a rating in excess of 10 percent for residual 
scarring from a thoracotomy of the left chest is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

